Case 10-50091      Doc 1099     Filed 08/31/20       Entered 08/31/20 10:29:24     Page 1 of 7




                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                BRIDGEPORT DIVISION

 In re                                                       Chapter 7

 HAROLD E. COLE,                                             Case No. 10-50091 (JAM)

                         Debtor.
 ______________________________________________________________________________

                    UNITED STATES TRUSTEE’S RESPONSE TO THE
                      DEBTOR’S MOTION TO REMOVE TRUSTEE

         William K. Harrington, the United States Trustee for Region 2 (“United States Trustee”),

 through counsel, files this response to Motion to Remove Trustee (“Motion”) filed by debtor

 Harold Cole (“Debtor”) seeking to remove Kara Rescia as chapter 7 trustee of the Debtor’s case

 (“Motion to Remove”) (ECF 1096). In support of this response, the United States Trustee,

 through his undersigned counsel, states as follows:

 I.           BACKGROUND

                                            Chapter 11

         1.     The Debtor filed a voluntary chapter 11 case on January 15, 2010. ECF 1. The

 firm of Zeldes Needle and Cooper was employed as Debtor’s counsel. ECF 50.

         2.     At the commencement of his chapter 11 case, the Debtor was a self-employed

 antiques dealer who owned considerable antiques, as well as real estate in Connecticut and

 Maine. ECF 42, 52, 59, and 161. The Debtor’s sources of income were (a) sale of antiques, (b)

 a woodworking business, and (c) social security. ECF 44; 128.

         3.     On October 2, 2013, the Debtor confirmed a plan. ECF 379.




                                                 1
Case 10-50091      Doc 1099      Filed 08/31/20        Entered 08/31/20 10:29:24       Page 2 of 7




          4.     On February 5, 2015, the Court granted a creditor’s motion to convert the

 Debtor’s case to chapter 7 for failure to make Plan payments and entered an order converting the

 Debtor’s case to chapter 7. ECF 494.

          5.     On February 5, 2015, Kara Rescia was appointed as chapter 7 trustee (“Trustee

 Rescia”). Id.

                                              Chapter 7

          6.     The Motion to Remove lists a litany of actions taken by Trustee Rescia relating to

 the sale of the Debtor’s real and personal property that the Debtor alleges were improper or

 ineffective and/or damaging to the Debtor and his family. ECF 1096. The Motion to Remove

 references actions that were taken as far back as 2016 and continue to the present day. Id. The

 Motion to Remove does not appear to disclose that the Court approved many of the actions taken

 by Trustee Rescia and that the Debtor’s efforts to oppose certain actions were overruled and

 rejected by the Court. Id.

          7.     The Debtor has not yet received his discharge.

 II.      RESPONSE

          Section 324 of the Bankruptcy Code governs removal of a trustee. “The court, after

 notice and a hearing, may remove a trustee, other than the United States trustee, for cause.” 11

 U.S.C. § 324(a). “Cause, which is not defined by the Code, must be determined by courts on an

 ad hoc basis.” In re Lundborg, 110 B.R. 106, 108 (Bankr. D. Conn. 1990, Shiff, J.). “It is well

 established that ‘cause’ may include trustee incompetence, violation of the trustee’s fiduciary

 duties, misconduct or failure to perform the trustee’s duties, or lack of disinterestedness or

 holding an interest adverse to the estate.” In re AFI Holding, Inc., 530 F.3d 832, 845 (9th Cir.

 2008).



                                                   2
Case 10-50091      Doc 1099      Filed 08/31/20       Entered 08/31/20 10:29:24       Page 3 of 7




        The Second Circuit has stated that, “[i]n defining “cause” for removal, [w]e have

 traditionally stressed the elements of fraud and actual injury to the debtor interests.” Dieffenbach

 v. Haworth (In re Haworth), 365 Fed. Appx. 529, 530 (2d. Cir 2009) (quotations omitted;

 citations omitted). Cause must be supported by specific facts, and the party seeking removal has

 the burden to prove them. In re AFI Holding, Inc., 530 F.3d at 845. Trustees are “granted wide

 authority and discretion regarding his chosen methods of administering the assets of an estate,

 including his decisions regarding whether assets are worth liquidating and whether litigation is

 worth pursuing.” In re Carvalho, 578 B.R. 1, 11 (Bankr. D. D.C. 2017). Removal is not

 warranted if a trustee’s exercise of business judgment was discretionary and reasonable under the

 circumstances. Id. (citation omitted). In addition, courts should consider whether the

 administration of the estate would suffer from a change of administration necessitated by

 removal of the trustee. See, e.g., In re Freeport Italian Bakery, Inc., 340 F.2d 50, 55 (2d Cir.

 1965). Because removal from one case results in a trustee’s removal from all cases in which the

 trustee serves, removal under Section 324 “is a powerful device, to be deployed only in the most

 severe of cases.” In re Belmonte, 524 B.R. 17, 28 (Bankr. E.D.N.Y. 2015).

        The Debtor has the burden to demonstrate that there is a basis for the removal of Trustee

 Rescia as the Chapter 7 trustee of Debtor’s bankruptcy estate. The Motion to Remove, however,

 lacks evidence supporting the allegations and contains allegations about conduct that, in certain

 instances, has been authorized by various orders entered by the Court. The burden to




                                                  3
Case 10-50091     Doc 1099      Filed 08/31/20       Entered 08/31/20 10:29:24      Page 4 of 7




 demonstrate that removal is appropriate is a difficult one and does not appear to have been met

 by the contents of the Motion to Remove.



 Dated: August 31, 2020                       Respectfully submitted,
        New Haven, Connecticut
                                              WILLIAM K. HARRINGTON
                                              UNITED STATES TRUSTEE FOR REGION 2

                                      By:     /s/ Holley L. Claiborn
                                              Holley L. Claiborn ct17216
                                              Trial Attorney
                                              Office of the United States Trustee
                                              Giaimo Federal Building, Room 302
                                              150 Court Street
                                              New Haven, CT 06510
                                              (203) 773-2210




                                                 4
Case 10-50091     Doc 1099     Filed 08/31/20       Entered 08/31/20 10:29:24    Page 5 of 7




                                CERTIFICATE OF SERVICE

       This certifies that a copy of the foregoing was served on all parties listed below on
 August 31, 2020 via the Electronic Case Filing System maintained by this Court as noted below:

 Gregg D. Adler, Jr. on behalf of Creditor Susan Balutis
 gdadler@lapm.org

 Tracy F. Allen on behalf of Creditor HSBC Bank, USA, N.A.
 BKECF@bmpc-law.com

 Gregory F. Arcaro on behalf of Creditor Donna Lee Hamilton Lorraine
 garcaro@grafsteinlaw.com, 5806@notices.nextchapterbk.com

 Gregory F. Arcaro on behalf of Creditor Patricia Stauble
 garcaro@grafsteinlaw.com, 5806@notices.nextchapterbk.com

 Stephanie E. Babin on behalf of Creditor MTGLQ Investors, LP as serviced by Rushmore
 Loan Management Services
 SBabin@DHNewEngland.com,
 Bankruptcy@DHNewEngland.com;RDemerle@DHNewEngland.com;sbabinecf@gmail.co
 m

 Stephanie E. Babin on behalf of Creditor U.S. Bank Trust, NA, as Trustee of the Bungalow
 Series III Trust as serviced by BSI Financial Services
 SBabin@DHNewEngland.com,
 Bankruptcy@DHNewEngland.com;RDemerle@DHNewEngland.com;sbabinecf@gmail.co
 m

 Anita C. DiGioia on behalf of Defendant Henry Hart
 acd@digioialaw.com

 Douglas M. Evans on behalf of Creditor Donna Lee Hamilton Lorraine
 bankr@kmelaw.com

 Douglas M. Evans on behalf of Creditor Patricia Stauble
 bankr@kmelaw.com

 Aaron A. Fredericks on behalf of Creditor U.S. Bank Trust, NA, as Trustee of the
 Bungalow Series III Trust as serviced by BSI Financial Services
 AFredericks@SassoonCymrot.com, bankruptcy@sassooncymrot.com

 Thomas A. Kaelin on behalf of Creditor Town of Woodbury
 tkaelin@kaelinlaw.com

 Douglas J. Lewis on behalf of Interested Party B T J, INC.

                                                5
Case 10-50091    Doc 1099    Filed 08/31/20       Entered 08/31/20 10:29:24     Page 6 of 7




 lewisdouglas74@yahoo.com

 Stuart A. Margolis on behalf of Creditor Maryellen Simon
 stuart.margolis@bymlaw.com

 Stuart A. Margolis on behalf of Creditor Roger Simon
 stuart.margolis@bymlaw.com

 Maximino Medina, Jr. on behalf of Plaintiff Harold E. Cole
 mmedina@znclaw.com

 Thomas W. Mott on behalf of Creditor Estate of Nancy Lovetere
 tmott@lmzlegal.com

 Thomas W. Mott on behalf of Creditor John A. Loveter, Executor of the Estate of Nancy D.
 Lovetere
 tmott@lmzlegal.com

 Thomas W. Mott on behalf of Creditor John A. Lovetere
 tmott@lmzlegal.com

 Thomas W. Mott on behalf of Creditor John A. Lovetere, Executor
 tmott@lmzlegal.com

 Kara S Rescia on behalf of Trustee Kara S. Rescia
 kara@ctmalaw.com, jenn@ctmalaw.com;paige@ctmalaw.com

 Kara S. Rescia
 court@ctmalaw.com, CT23@ecfcbis.com;jenn@ctmalaw.com

 Kara S. Rescia on behalf of Accountant Blum Shapiro & Co. P.C.
 court@ctmalaw.com, CT23@ecfcbis.com;jenn@ctmalaw.com

 Kara S. Rescia on behalf of Appraiser Robert Glass Auctions, LLC
 court@ctmalaw.com, CT23@ecfcbis.com;jenn@ctmalaw.com

 Kara S. Rescia on behalf of Auctioneer The Hamilton Group, LLC
 court@ctmalaw.com, CT23@ecfcbis.com;jenn@ctmalaw.com

 Kara S. Rescia on behalf of Trustee Kara S. Rescia
 court@ctmalaw.com, CT23@ecfcbis.com;jenn@ctmalaw.com

 Neal P. Rogan on behalf of Debtor Harold E. Cole
 neal@nealrogan.com

 Maria A. Santos on behalf of Creditor State of CT, Dept. of Revenue Services

                                              6
Case 10-50091    Doc 1099    Filed 08/31/20       Entered 08/31/20 10:29:24   Page 7 of 7




 maria.santos@ct.gov

 David M. S. Shaiken on behalf of Creditor Susan Balutis
 david@shipmanlawct.com

 David M.S. Shaiken on behalf of Creditor Susan Balutis
 david@shipmanlawct.com

 Linda St. Pierre on behalf of Creditor HSBC Bank, USA, N.A.
 bankruptcyecfmail@mccalla.com,
 Linda.St.Pierre@mccalla.com;mccallaecf@ecf.courtdrive.com

 Paige M. Vaillancourt on behalf of Trustee Kara S. Rescia
 paige@ctmalaw.com, kara@ctmalaw.com;jenn@ctmalaw.com


                                                    /s/ Holley L. Claiborn
                                                    Holley L. Claiborn




                                              7
